Case 1:19-cv-23778-CMA Document 35 Entered on FLSD Docket 03/04/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-23778-ALTONAGA/Goodman

  VERBENA PRODUCTS LLC,

         Plaintiff,
  v.

  SESDERMA USA LLC, et al.,

        Defendants.
  ____________________________/

                                              ORDER

         THIS CAUSE came before the Court sua sponte. On November 7, 2019, the Court entered

  an Order [ECF No. 22] scheduling mediation for February 25, 2020. The Order reminded the

  parties a mediation report was due within seven (7) days of the mediation conference. (See id.).

  To date, no mediation report detailing the outcome of the mediation conference has been received,

  nor has the Court received notice the mediation conference was cancelled. Accordingly, it is

         ORDERED that by March 6, 2020 the parties shall submit either a mediation report

  indicating the results of the February 25, 2020 mediation conference, or a proposed order

  rescheduling mediation, if the mediation conference was cancelled. Failure to comply may result

  in a dismissal without prejudice and without further notice.

         DONE AND ORDERED in Miami, Florida, this 4th day of March, 2020.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
